Mr. Justice Gailor
delivered the opinion of the Court.
This record presents an attempted appeal from an order of the Criminal Court of Hamilton County, dismissing a petition of habeas corpus, filed by Flora Britt on behalf of her minor daughter, Virginia Hix, who was held in custody by the Sheriff of Hamilton County on a rendition warrant of the Governor of the State of Tennessee, issued on demand from the State of Florida.
 On motion of the State, we find it necessary to dismiss the appeal on two grounds:
(1) No' appeal bond was made or filed as required by Code Sec. 9716, This element of an appeal in a habeas corpus case is a mandatory requisite for review. State ex rel. Strong v. Strong, 175 Tenn. 291, 133 S. W. (2d) 996.
(2) The only error assigned is on the sufficiency of the rendition warrant, which document is not made a part of the bill of exceptions, nor identified by signature of the Trial Judge. The sufficiency of the warrant is, *516therefore, beyond the scope of onr legitimate review. Fine v. State, 183 Tenn. 117, 191 S. W. (2d) 173.
“When extrinsic matters, which can only he made part of the record by bill of exceptions, appear in the transcript without proper authentication, they cannot be considered by this court, but will be stricken out when called to its attention.” Battier v. State, 114 Tenn. 563, 568, 86 S. W. 711, 712.
The motion of the State is sustained, the appeal dismissed and the judgment affirmed.
All concur.